DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 March 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent documents and non-patent literature publications referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 13 of U.S. Patent No. US 10,591,457. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the US Patent discloses all the limitations in Claims 1 and 6. For clarity, the US Patent discloses determining a first prediction (Claim 1) of the strength (Claim 6 limits the second characteristic including strength) of the respective first concrete structure based on the first data (Claim 1); determining a second prediction (Claim 1) of a measure of the strength (Claim 6) for a particular structure selected from among the plurality of different first concrete structures and the second 
Regarding Claim 2, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 2. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 2 in the embodiment of Claims 1 and 6 for the benefit of collecting date to perform the claimed predictions. 
Regarding Claim 3, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 3. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 3 in the embodiment of Claims 1 and 6 for the benefit of performing the method remote from the concrete structures.
Regarding Claim 4, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 8. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 8 in the embodiment of Claims 1 and 6 for the benefit of informing workers when to begin work. 
Regarding Claim 5, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 9. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 9 in the embodiment of Claims 1 and 6 for the benefit of performing work according to expected conditions. 
Regarding Claim 6, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1, 6, and 8, however, the US Patent does disclose the limitations in Claim 7. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 7 in the embodiment of Claims 1, 6 and 8 for the benefit of performing work according to present conditions.
 Regarding Claim 7, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1, 6, and 8, however, the US Patent does disclose the limitations in Claim 10. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 10 in the embodiment of Claims 1, 6 and 8 for the benefit of informing workers when to begin work.
Regarding Claim 8, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1, 6, and 8, however, the US Patent does disclose the limitations in Claim 11. 

Regarding Claim 9, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 4. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 4 in the embodiment of Claims 1 and 6 for the benefit of access to the interior for maintenance purposes.
Regarding Claim 10, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 5. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 5 in the embodiment of Claims 1 and 6 for the benefit of identifying the sensing device which provides data.
Regarding Claim 11, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1 and 6, however, the US Patent does disclose the limitations in Claim 12. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 12 in the embodiment of Claims 1 and 6 for the benefit of predicting strength of a concrete building.
Regarding Claim 12, the US Patent fails to disclose the limitations in the embodiment of the combination of Claims 1, 6, and 12, however, the US Patent does disclose the limitations in Claim 13. 
As such, it would have been obvious to one skilled in the art to utilize the limitations of Claim 13 in the embodiment of Claims 1, 6, and 12 for the benefit of predicting strength of a concrete building.
Regarding Claim 13, the US Patent discloses all the limitations in Claim 1. For clarity, the US Patent discloses at least one sensor disposed in the volume (Claim 1 discloses the plate is disposed in the volume, the sensor disposed on the plate inherently teaching the limitation); and determining a second prediction of the at least one second characteristic for the second structure (Claim 1) by using a predetermined formula (volume average) to generate a measure (value) of the second characteristic for the second structure based on a plurality of first predictions determined for the plurality of different first concrete structures (Claim 1).
Regarding Claim 14, the US Patent discloses the limitation in Claim 2.
Regarding Claim 15, the US Patent discloses the limitation in Claim 6.
Regarding Claim 16, the US Patent discloses the limitation in Claim 8.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, in the “determining a first prediction…” clause “the strength” should read “a strength”.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1 - 16 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) and Claim Objections set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856